Citation Nr: 1701560	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  12-11 479A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to May 14, 2015, and in excess of 70 percent thereafter, for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to an initial rating in excess of 10 percent prior to May 14, 2015, and in excess of 40 percent thereafter, for a cervical spine disability, diagnosed as cervical strain with intervertebral disc syndrome (IVDS) and degenerative joint disease.

3.  Entitlement to an initial compensable rating prior to May 14, 2015, and in excess of 20 percent thereafter, for a left upper extremity disability characterized by pain, paresthesia, and numbness, and diagnosed as left ulnar neuropathy and cervical radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to November 2006 and from July 2008 to October 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2010 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and Baltimore, Maryland, respectively.  Jurisdiction over all of the Veteran's claims was subsequently transferred to the Baltimore RO.

In May 2015, the Veteran testified at a central office hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the record.

When this case was last before the Board in September 2015, the Board dismissed the Veteran's claim for an increased rating for left shoulder arthritis, and remanded his remaining claims for additional development.  The case is now again before the Board for further appellate action.

In a December 2015 rating decision, the Appeals Management Center (AMC) in Washington, D.C., granted increased ratings for the Veteran's psychiatric disability, cervical spine disability, and left upper extremity disability.  However, the Veteran has not indicated he is satisfied with the ratings assigned, and, as such, the claims remain in appellate status and will be addressed by the Board.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The Board notes the Veteran has complained to VA medical personnel of headaches caused by his service-connected cervical spine condition on several occasions.  In a December 2015 memorandum, the AMC determined the issue of entitlement to service connection for headaches should be adjudicated by the Agency of Original Jurisdiction (AOJ).  The record does not show this issue has been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  For the period prior to May 14, 2015, the Veteran's PTSD with major depressive disorder was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; it was not productive of total occupational and social impairment.

2.  For the period beginning May 14, 2015, the Veteran's PTSD with major depressive disorder was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; it was not productive of total occupational and social impairment.

3.  For the period beginning July 11, 2014, the Veteran had IVDS which was productive of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks in the previous 12 months; the IVDS was not productive of incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months; the Veteran did not have unfavorable ankylosis of the entire spine.

4.  For the period prior to July 11, 2014, the Veteran's cervical spine disability was productive of combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; it was not productive of forward flexion of the cervical spine 30 degrees or less, combined range of motion of the cervical spine 170 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, favorable ankylosis of the entire cervical spine, unfavorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire spine.

5.  For the period beginning October 5, 2009, the impairment from the Veteran's left upper extremity disability has most nearly approximated severe incomplete paralysis of the minor extremity; it has not been productive of complete paralysis with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected.


CONCLUSION OF LAW

1.  For the period prior to May 14, 2015, the criteria for a 70 percent rating, but not higher, for PTSD with major depressive disorder, were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes (DCs) 9411, 9434 (2016).

2.  For the period beginning May 14, 2015, the criteria for a rating higher than 70 percent, for PTSD with major depressive disorder, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, DCs 9411, 9434 (2016).

3.  For the period beginning July 11, 2014, the criteria for a 40 percent rating, but not higher, for cervical strain with IVDS and degenerative joint disease, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5235-5243 (2016). 

4.  For the period prior to July 11, 2014, the criteria for a rating higher than 10 percent for the Veteran's cervical spine disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5235-5243 (2016). 

5.  For the period beginning October 5, 2009, the criteria for a 40 percent rating, but not higher, for the Veteran's left upper extremity disability, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, DC 8510 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claims.  In addition, he testified before the undersigned AVLJ at a hearing in May 2015.
 
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Acquired psychiatric disorder

The record shows the Veteran has been diagnosed with PTSD and major depressive disorder secondary to PTSD.  These conditions are rated under the General Rating Formula for Mental Disorders.  Under this formula, in pertinent part, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DCs 9411, 9434 (2016).

The symptoms considered in determining the level of impairment under the General Rating Formula for Mental Disorders are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran was afforded a VA psychiatric examination in December 2009.  The examiner noted the Veteran's reports that he underwent a change in mood following his service in Iraq, which involved loss of interest, increased irritability, and social withdrawal.  The examiner noted the Veteran's symptoms were mild, erratic anxiety, self-isolation, sleep disturbance, and irritability.  The Veteran reported he had a strained relationship with his wife, and had no activities or leisure pursuits.  He reported dreams relating to mortar attacks he witnessed during service.  The examiner indicated the Veteran had an increased startle response, numbness, loss of interest in activities, difficulty sleeping, and avoidance behavior.  The examiner also noted the Veteran had panic attacks approximately 2 times per week, lasting 10 to 15 minutes each.  The examiner indicated the Veteran had no impairment of thought process or communication, no delusions or hallucinations, no inappropriate behavior, no suicidal or homicidal intent or plans, no memory impairment, no obsessive or ritualistic behavior, and no irrelevant, illogical, or obscure speech patterns.  The examiner indicated the Veteran's symptoms were transient and mild, and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

In a November 2010 letter, the Veteran's spouse stated that since his VA examination, the Veteran's symptoms had become more disturbing, and included nightmares and daydreams of events in Iraq.  She further stated the Veteran was highly suspicious of anyone of Middle Eastern descent and suspected they might be carrying explosives.  In addition, she stated the Veteran had frightening road rage and was hyper-alert and became irritable and tense in situations most people would blow off.  She indicated the Veteran's symptoms had caused a strain in the marital relationship which necessitated marriage counseling.
 
A January 2011 mental health outpatient note showed the Veteran reported daily anxiety attacks and a worsened mood.  He reported he was hypervigilant and avoided crowds.  However, he reported much improved sleep and denied nightmares.

July 2011 notes from the Annapolis Veteran's Center showed the Veteran and his spouse received marital counseling.  The Veteran's symptoms were noted to include decreased socialization, emotional detachment, feeling a need to always be on guard, startling easily, reacting with fear to loud noises, paranoia, and rage.  It was noted his moods were erratic, he was prone to road rage, he was easily irritated, was emotionally detached, hypervigilant, had an increased startle response, was increasingly withdrawn, and was somewhat paranoid.  It was also noted that he sometimes had trouble getting along with co-workers.

A November 2011 VA treatment note showed the Veteran reported his anxiety level was good, he denied a depressed mood, and was sleeping 8 hours per night with no nightmares.  In April 2012, the Veteran reported increased anxiety and a depressed mood, as well as poor sleep quality.  The Veteran stated his problems had made it very difficult to work, to take care of things at home, and to get along with other people.

In May 2012, the Veteran's parents and wife submitted letters to the effect that the Veteran was very popular and had many friends prior to serving in Iraq, but he was a different person when he returned.  He no longer wanted to be around family and friends and it did not take much to anger or frustrate him.  It was very hard to connect with him and he no longer had many friends.  He was full of rage and punched walls and broke furniture.  The Veteran's wife stated his PTSD was tearing the family apart, as he was unpredictable, angry, and just on the brink of an explosion.  He was irritated, anxious, withdrawn, detached, and almost emotionless, but always on alert as if everyone was a threat.  She noted she and the Veteran had been attending weekly marriage counseling sessions.

An October 2012 mental health treatment note showed the Veteran reported increased anxiety and poor sleep quality.  In April 2014, he reported he had become more anxious and depressed over the past 3 months, but he could not identify any specific trigger.  He also reported an increase in intrusive thoughts.
 
At his May 2015 hearing, the Veteran stated that his psychiatric symptoms had almost broken his marriage apart several times.  He stated he was not the same person and couldn't handle a lot, and that he suffered panic attacks several times per day and had violent outbursts.
 
The Veteran was afforded an additional VA psychiatric examination in September 2015.  The examiner found that in addition to PTSD, the Veteran met the diagnostic criteria for major depressive disorder, which the examiner found was secondary to the Veteran's PTSD.  The examiner noted the Veteran's reports that he suffered from lack of sleep, sadness, and anger, which caused him to break things when he was upset.  He further reported he was often anxious when he was triggered by smells, loud noises, heat, or gun shots, and that he was irritable, avoided crowds, lacked motivation and emotion, and was forgetful.  The examiner indicated the impact of the Veteran's psychiatric symptoms was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner specifically noted the Veteran had a strained relationship with his wife since returning from Iraq, but had a good relationship with his children.  The Veteran reported he stayed at home and avoided social activities.  He further reported he felt he was not able to function at work sometimes due to his mental health issues, and had been taking a lot of time off as a result.  He reported continuing to struggle with lack of sleep, flashbacks, panic attacks, nightmares, anger issues, breaking things when upset, anxiety, irritability, avoidance of crowds, lack of motivation, forgetfulness, lack of emotion, and concentration problems.  On the examination report, the examiner marked the Veteran's symptoms as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and inability to establish and maintain effective relationships.

Upon a review of the foregoing, the Board has determined that prior to May 14, 2015, the Veteran's service-connected PTSD with major depressive disorder was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In this regard, the Board notes that although the severity of the Veteran's symptoms appears to have fluctuated to some degree, the record shows that throughout the period of the claim, his symptoms have caused significant marital difficulty, nearly ending his marriage several times.  In addition, the record shows the Veteran has few friends or leisure activities due to his self-isolation, lack of motivation, and depressed mood.  The Veteran has also consistently suffered from panic attacks on a daily or weekly basis.  In addition, the Veteran's symptoms have intermittently caused him difficulty getting along with others at work, causing him a significant amount of time off.  Further, he and others have reported violent outbursts which involve breaking furniture and other objects.  Accordingly, the Board finds a 70 percent rating is warranted for the Veteran's PTSD with major depressive disorder prior to May 14, 2015.  

However, upon a review of the record, there is no evidence of gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, or own occupation, or own name.  In sum, the evidence does not show the Veteran's occupational or social impairment has been "total" at any time during the period of the claim.  Accordingly, the Board has determined a rating higher than 70 percent for the Veteran's PTSD with major depressive disorder is not warranted either before or after May 14, 2015.

Cervical spine disability

The Veteran's STRs show he suffered a neck injury in service when he struck himself with his body armor while putting it on.  The record shows the Veteran has been diagnosed with cervical strain, cervical IVDS, and degenerative joint disease of the cervical spine.  Accordingly, the Veteran's cervical spine disability has been rated under both 38 C.F.R. § 4.71a, DC 5235-5243, the General Rating Formula for Diseases and Injuries of the Spine, and 38 C.F.R. § 4.71a, DC 5243, the Formula for Rating IVDS Based on Incapacitating Episodes.

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, DC 5235-5242 (2016).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2016) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2016) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2016) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243 (2016).

March 2009 treatment notes showed the Veteran had nerve damage in areas of the cervical spine.  It was noted there was upper neck misalignment and C2 spinous rotation.  October 2009 X-rays, however, showed the cervical spine was unremarkable, without significant degenerative changes.

The Veteran was afforded a VA examination in December 2009.  The examiner noted the Veteran's reports of moderate neck pain on a daily or weekly basis which has persisted since 2009.  Range of motion testing showed the Veteran's forward flexion was 45 degrees, his extension was 45 degrees, left and right lateral flexion were both 45 degrees, and left and right lateral rotation were both  80 degrees.  Repetitive use testing did not result in any additional loss of range of motion.  The Veteran did not have IVDS or ankylosis.  An X-ray of the cervical spine was noted to be normal, and the Veteran was diagnosed with a cervical spine strain.
 
January 2010 magnetic resonance imaging (MRI) of the cervical spine showed mild C5-6 and C6-7 degenerative changes, without significant canal or neuroforamina stenosis.

A March 2011 emergency room note showed the Veteran reported chronic neck pain and had had 3 flare-ups since returning from Iraq.  On the day of his emergency room visit, he had triggered another flare-up when getting out of the shower, and could only minimally flex his neck and rotate it left to right.  He also reported numbness in the left hand and weakness in the fingers.
 
In a May 2011 letter, a nurse practitioner at the Baltimore VA Medical Center (VAMC) stated the Veteran suffered from neck pain radiating to his left arm with paresthesia in the 4th and 5th fingers of the left hand.  She stated the Veteran had visited the emergency room due to an inability to move his neck and had been treated with muscle relaxants.

In a May 2012 letter, the Veteran's spouse stated the Veteran had been to the Baltimore VAMC with an inability to move his neck, and that the condition flared up about every 2 months, causing him to barely be able to lift his head up or move his neck side to side.
 
A January 2014 MRI of the cervical spine showed focal disc protrusion at C5-6 resulting in mild spinal canal stenosis.
 
The Veteran was afforded an additional VA examination on July 11, 2014.  The examiner provided diagnoses of IVDS of the cervical spine, cervical disc herniation, cervical strain and cervical radiculopathy.  The examiner stated the Veteran had intermittent episodes of incapacitating pain with certain movements.  The Veteran reported if he sat in one place too long he would get severe numbness and tingling in his left arm, and had to be very careful with how he moved his neck or the pain would be completely incapacitating.  Range of motion testing showed the Veteran's forward flexion was 15 degrees, his extension was 25 degrees, right lateral flexion was 15 degrees, left lateral flexion was 10 degrees, right lateral rotation was 60 degrees, and left lateral rotation was 55 degrees.  Following repetitive use, forward flexion was 10 degrees, extension was 20 degrees, right lateral flexion was 10 degrees, left lateral flexion was 10 degrees, right lateral rotation was 50 degrees, and left lateral rotation was 50 degrees.  The examiner indicated the Veteran had IVDS, but had had no incapacitating episodes over the previous 12 months.  With regard to flare-ups, the examiner again noted flare-ups were triggered by rotation of the head, reaching up overhead, and heavy lifting, and that the Veteran coped by stopping the activity and stretching until the pain improved.  However, the examiner determined he could not establish any degree of loss of range of motion during a flare-up since the examination was not conducted during a flare-up.

A February 2015 orthopedic note showed the Veteran could touch his chin to his chest, his extension was 10 degrees, and lateral rotation was around 20 degrees.  The Veteran was referred for possible surgery relating to his disc protrusion at C5-6.

The Veteran was afforded an additional VA examination in September 2015.  The examiner noted diagnoses of cervical strain, cervical spine degenerative joint disease, and IVDS.  The examiner noted the Veteran's reports that his day-to-day activities were hard because he had trouble driving, lifting items, and working for long periods of time.  Range of motion testing showed his forward flexion was 20 degrees, his extension was 30 degrees, right lateral flexion was 25 degrees, left lateral flexion as 25 degrees, right lateral rotation was 60 degrees, and left lateral rotation was 60 degrees.  The examiner indicated there was no evidence of pain with weight-bearing, but stated the Veteran had a decreased sight line, and turned his whole body in order to view.  After repetitive use testing, the Veteran's forward flexion was 20 degrees, his extension was 20 degrees, left and right lateral flexion were each 20 degrees, and right and left lateral rotation were each 40 degrees.  The examiner determined he could not establish range of motion during a flare-up since the examination was not conducted during one.  The examiner then indicated the Veteran had IVDS of the cervical spine which had necessitated episodes of bed rest having a total duration of at least 4 weeks but less than 6 weeks in the prior 12 months.

Upon a review of the foregoing, the Board first notes that although IVDS was first diagnosed by the Veteran's July 2014 VA examiner, that examiner indicated there had been no incapacitating episodes in the prior 12 months at the time of the examination.  As such, the Veteran would not be entitled to a compensable rating under 38 C.F.R. § 4.71a, DC 5243, based upon the July 2014 examination results.  However, the Board notes the examiner's finding was inconsistent with the Veteran's own reports that his cervical spine condition intermittently caused incapacitating pain.  In addition, as noted above, the record shows the Veteran visited the Baltimore VAMC with an inability to move his neck as early as March 2011.  In a May 2012 letter, the Veteran's spouse stated his neck condition flared up to the same degree approximately once every 2 months. 

The Board again notes the September 2015 VA examiner found the Veteran's IVDS caused incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks in the prior 12 months.  In its December 2015 rating decision, the AMC assigned a 40 percent rating under DC 5243 on the basis of this finding, effective May 14, 2015, the date of the Veteran's hearing before the undersigned.

Upon review, however, and resolving all reasonable doubt in favor of the Veteran, the Board has determined a 40 percent rating is warranted beginning on July 11, 2014.  In this regard, the Board notes the July 11, 2014, VA examination report constitutes the first medical evidence of an IVDS diagnosis.  Although the examiner indicated there were no incapacitating episodes in the 12 months prior to the examination, the evidence discussed above contradicts this finding, and the Board finds that a preponderance of the evidence shows the incapacitating episodes found by the September 2015 examiner were present with the same duration and severity in the 12 months prior to the July 2014 examination.  

However, the Board notes that there is no evidence of incapacitating episodes having a total duration of at least 6 weeks for any 12-month period during the period of the claim.  In this regard, the Board notes that although the Veteran's spouse indicated his neck condition flared up every 2 months, equating to 6 times per year, there is no indication that any of the flare-ups persisted for a week or more, such that the total period of incapacitation for any 12-month period was at least 6 weeks.  As such, a rating higher than 40 percent is not warranted at any time during the period of the claim based on IVDS with incapacitating episodes.

The Board will next address the evidence under the General Rating Formula based upon limitation of range of motion of the cervical spine.  The Board notes that prior to July 11, 2014, there is no evidence of forward flexion of the cervical spine 30 degrees or less, or combined range of motion of the cervical spine 170 degrees or less.  There is likewise no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and there is no evidence of favorable or unfavorable ankylosis of the cervical spine.  As such, the Board has determined that a rating higher than 10 percent under the General Rating Formula prior to July 11, 2014, is not warranted.  In addition, the Board again notes there is no evidence of favorable or unfavorable ankylosis of the cervical spine at any time during the period of the claim.  As such, a rating higher than 40 percent under the General Rating Formula is not warranted for the period beginning July 11, 2014.
 
In sum, the Board has determined a 40 percent rating, but not higher, is warranted for the Veteran's cervical spine disability beginning July 11, 2014, and that a rating higher than 10 percent is not warranted prior to that date.

Left upper extremity disability

The record shows the Veteran has complained of left upper extremity pain, paresthesia, and numbness since instituting his claim for service connection for a cervical spine disability in October 2009.  The Veteran's STRs show that at the time of his in-service neck injury, he also reported pain and numbness in the 4th and 5th fingers of his left hand.  

The RO and AMC have rated the Veteran's symptoms under 38 C.F.R. § 4.124a, DC 8516, addressing paralysis of the left ulnar nerve.  The Board briefly notes the Veteran is right-handed.  As such, the rating criteria applicable to the "minor" extremity has and will be utilized.  Under DC 8516, a 10 percent rating is warranted for mild incomplete paralysis involving the minor extremity.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis.  A 50 percent rating is warranted for complete paralysis; the "griffin claw" deformity, due to flexor contraction of ring and little fingers; atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.

However, for the reasons discussed below, the Board has determined the Veteran's left upper extremity symptoms, to allow for the maximum possible evaluation, should be assessed under 38 C.F.R. § 4.124a, DC 8510, which addresses upper extremity paralysis due to involvement of the upper radicular group (fifth and sixth cervicals).  Under 8510, a 20 percent rating is warranted for mild incomplete paralysis of the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for severe incomplete paralysis.  A 60 percent rating is warranted for complete paralysis; all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected.

A March 2011 emergency room note showed the Veteran sought treatment for neck pain and reported a history of numbness in the left hand with weakness in the fingers.  A neurology consultation showed the Veteran had decreased sensation in the left fingers.  An electromyogram (EMG) test revealed moderately severe focal ulnar neuropathy at the left elbow.

In the May 2011 letter discussed above, a VA nurse practitioner at the Baltimore VAMC stated the Veteran had moderately severe focal ulnar neuropathy and long-standing C8 radiculopathy.

The Veteran was afforded a VA examination in February 2012.  The examiner determined the Veteran's left ulnar neuropathy was not caused by any service-connected condition.
 
The Veteran was afforded an additional VA peripheral nerves examination in May 2012.  The examiner noted the Veteran's diagnosis of left ulnar neuropathy and his reports that he had suffered from pain, numbness and tingling in the left upper extremity for the previous 3 years, since service.  The examiner stated it was at least as likely as not that the Veteran's left ulnar neuropathy was related to his service, to include wearing and carrying heavy equipment, as there was no other apparent etiology.
 
In a December 2012 rating decision, the RO granted service connection for the Veteran's left ulnar neuropathy with a noncompensable evaluation effective May 6, 2011, the date the VA nurse practitioner's letter noted above was received by VA.

The Veteran was afforded an additional VA peripheral nerves examination in July 2014.  The examiner stated the Veteran's left ulnar neuropathy dated back to 2009 during service.  The examiner noted the Veteran had had significant paresthesia and numbness in the left hand and was evaluated with an EMG in 2011, which revealed significant left ulnar neuropathy.  The examiner noted the Veteran had been treated with gabapentin, which had initially been effective but had stopped working.  The examiner indicated the Veteran had moderate incomplete paralysis of the left ulnar nerve, but no muscle atrophy.
 
In his November 2014 substantive appeal, the Veteran stated his left ulnar neuropathy had become so severe that he had almost no movement from his left shoulder down to his fingers without extreme pain, tingling, and numbness.

A May 2015 orthopedic note showed the Veteran reported the onset of his left finger numbness and tingling coincided with the in-service neck injury.  Specifically, the Veteran reported the injury involved striking himself in the neck with his body armor.
 
The Veteran was afforded an additional peripheral nerves VA examination in September 2015.  Again, the Veteran reported his left upper extremity numbness and tingling dated from an in-service injury in which he struck himself in the neck with his body armor.  He reported that surgery had recently been recommended to release his ulnar nerve entrapment, but that he had declined.  The examiner indicated the Veteran had moderate left upper extremity paresthesia and numbness, with decreased sensation in the left forearm caused by C6 involvement, and decreased sensation in the left hand and fingers caused by C6-8 involvement.  The examiner indicated the Veteran had moderate incomplete paralysis of the left ulnar nerve.

The Board first notes there is conflicting evidence as to whether the Veteran's left upper extremity symptoms are caused by cervical radiculopathy associated with his service-connected cervical spine disability, or by left ulnar neuropathy, an independent diagnosis.  This distinction is of consequence since, if the symptoms are a manifestation of the cervical spine disability, they may be evaluated as part of the initial rating assigned to the cervical spine disability in response to the service connection claim filed on October 5, 2009.  

Upon review, the Board has determined that the evidence is at least in equipoise as to whether the Veteran's left upper extremity symptoms have been caused by his service-connected cervical spine disability since the institution of the cervical spine claim in October 2009.  In this regard, the Board first notes the Veteran has consistently asserted the onset of his symptoms coincided with his in-service neck injury.  This assertion is corroborated by his STRs, which show that nerve damage in areas of the cervical spine was found in March 2009, and that the Veteran reported left finger numbness upon seeking treatment following the neck injury.

The Board acknowledges that October 2009 and December 2009 X-rays of the cervical spine were normal.  However, when a more detailed test, an MRI, was performed in January 2010, mild C5-6 and C6-7 degenerative changes were shown.  The Board next notes, again, the March 2011 statement by a VA nurse practitioner that the Veteran had "longstanding" cervical radiculopathy.  This statement is consistent with those of the May 2012 and July 2014 VA examiners that the onset of the Veteran's left upper extremity symptoms occurred at the time of his in-service neck injury, and with the September 2015 VA examiner's finding that the left upper extremity symptoms were related, at least in part, to C6-8 vertebrae involvement.

Having determined the evidence is in equipoise as to the cause of the Veteran's left upper extremity symptoms, the Board will proceed to assess the symptoms under 38 C.F.R. § 4.124a, DC 8510, which, again, addresses upper extremity paralysis due to involvement of the upper radicular group (fifth and sixth cervicals).  Under DC 8510, a 40 percent rating is warranted for severe incomplete paralysis of the minor upper extremity.  
The Board notes that whereas the Veteran's March 2011 EMG showed his left upper extremity symptoms were "moderately severe," the VA examiners in July 2014 and September 2015 described the condition as "moderate" incomplete paralysis.  Taking into account the Veteran's May 2015 testimony, and resolving all reasonable doubt in his favor, the Board has determined the Veteran's left upper extremity symptoms warrant assignment of a 40 percent rating for "severe" incomplete paralysis under DC 8510, effective October 5, 2009, as there is no indication in the record that the condition was less severe prior to the March 2011 EMG.

However, the Board notes there is no evidence of complete paralysis of the left upper extremity at any time during the period of the claim.  In this regard, the Board acknowledges the Veteran's November 2014 statement that his symptoms were so severe that he had almost no movement from his left shoulder down to his fingers without extreme pain, tingling, and numbness.  However, the Board finds the September 2015 VA examiner's finding that the symptoms were "moderate" contradicts and outweighs the Veteran's lay reports.  As such, a rating higher than 40 percent is not warranted under either DC 8510 or DC 8516 at any time during the period of the claim.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA and testimony at his May 2015 hearing, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to ratings higher than those assigned herein.

Consideration has been given to assigning staged ratings for the disabilities decided herein.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the evidence establishes a worsening of the Veteran's disabilities, staged ratings have been assigned.  However, no additional staging is warranted by the evidence of record.

The Board notes consideration has been given to assigning a separate rating for the Veteran's left upper extremity disability under diagnostic codes applicable to the range of motion of the elbow and forearm.  See 38 C.F.R. § 4.71a, DCs 5205-5213 (2016).  However, an analysis of the evidence of record under these codes does not result in any compensable evaluation.
 
The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's acquired psychiatric disorder, cervical spine disability, and left upper extremity disability, as discussed above, are contemplated by the schedular criteria.  There is no indication that the average impairment from the disabilities is greater than that contemplated by the assigned ratings, to include the increases granted herein.  The Board has therefore determined that referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, although the record indicates the Veteran's service-connected disabilities cause some interference with his employment, the Veteran is currently employed, and has not asserted at any time that he is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  Accordingly, the Board has determined that the issue of entitlement to a TDIU has not been raised in this case. 


ORDER

The Board having determined a 70 percent rating is warranted for the Veteran's PTSD with major depressive disorder prior to May 14, 2015, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for PTSD with major depressive disorder, for the period beginning May 14, 2015, is denied.

The Board having determined a 40 percent rating is warranted for the Veteran's cervical strain with IVDS and degenerative joint disease for the period beginning July 11, 2014, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for a cervical spine disability, for the period prior to July 11, 2014, is denied.

The Board having determined a 40 percent rating is warranted for the Veteran's left upper extremity disability for the period beginning October 5, 2009, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


